Name: 80/1167/EEC: Commission Decision of 1 December 1980 on the reimbursement by the Guidance Section of the EAGGF to Ireland of expenditure incurred during 1978 on aids and premiums relating to the modernization of farms including those in the less favoured farming areas (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-12-19

 Avis juridique important|31980D116780/1167/EEC: Commission Decision of 1 December 1980 on the reimbursement by the Guidance Section of the EAGGF to Ireland of expenditure incurred during 1978 on aids and premiums relating to the modernization of farms including those in the less favoured farming areas (Only the English text is authentic) Official Journal L 344 , 19/12/1980 P. 0045****( 1 ) OJ NO L 96 , 23 . 4 . 1972 , P . 1 . ( 2 ) OJ NO L 90 , 3 . 4 . 1980 , P . 43 . ( 3 ) OJ NO L 128 , 19 . 5 . 1975 , P . 1 . ( 4 ) OJ NO L 180 , 14 . 7 . 1980 , P . 34 . ( 5 ) OJ NO L 222 , 14 . 8 . 1976 , P . 37 . ( 6 ) OJ NO L 320 , 29 . 11 . 1974 , P . 1 . ( 7 ) OJ NO L 102 , 19 . 4 . 1980 , P . 24 . COMMISSION DECISION OF 1 DECEMBER 1980 ON THE REIMBURSEMENT BY THE GUIDANCE SECTION OF THE EAGGF TO IRELAND OF EXPENDITURE INCURRED DURING 1978 ON AIDS AND PREMIUMS RELATING TO THE MODERNIZATION OF FARMS INCLUDING THOSE IN THE LESS-FAVOURED FARMING AREAS ( ONLY THE ENGLISH TEXT IS AUTHENTIC ) ( 80/1167/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 72/159/EEC OF 17 APRIL 1972 ON THE MODERNIZATION OF FARMS ( 1 ), AS LAST AMENDED BY DIRECTIVE NO 80/370/EEC ( 2 ), AND IN PARTICULAR ARTICLE 21 ( 2 ) THEREOF , HAVING REGARD TO COUNCIL DIRECTIVE 75/268/EEC OF 28 APRIL 1975 ON MOUNTAIN AND HILL FARMING AND FARMING IN CERTAIN LESS-FAVOURED AREAS ( 3 ), AS LAST AMENDED BY DIRECTIVE 80/666/EEC ( 4 ), AND IN PARTICULAR ARTICLE 13 THEREOF , WHEREAS THE MEASURES TAKEN BY IRELAND TO IMPLEMENT DIRECTIVES 72/159/EEC AND 75/268/EEC WERE THE SUBJECT OF FAVOURABLE COMMISSION DECISIONS PURSUANT TO ARTICLE 18 OF DIRECTIVE 72/159/EEC AND TO ARTICLE 13 OF DIRECTIVE 75/268/EEC ; WHEREAS , IN ACCORDANCE WITH ARTICLE 2 OF COMMISSION DECISION 76/627/EEC OF 25 JUNE 1976 CONCERNING APPLICATIONS FOR REIMBURSEMENT IN RESPECT OF AIDS GRANTED BY MEMBER STATES PURSUANT TO DIRECTIVE 75/268/EEC ( 5 ), IRELAND HAS MADE AN APPLICATION FOR REIMBURSEMENT OF EXPENDITURE INCURRED DURING 1978 ON AIDS AND PREMIUMS RELATING TO THE MODERNIZATION OF FARMS , INCLUDING THOSE IN THE LESS-FAVOURED FARMING AREAS ; WHEREAS THE APPLICATION IS COMPLETE AND HAS BEEN SUBMITTED IN DUE FORM AND IN ACCORDANCE WITH THE REQUIREMENTS OF COMMISSION DECISION 74/581//EEC OF 16 OCTOBER 1974 CONCERNING APPLICATIONS FOR REIMBURSEMENT IN RESPECT OF AID GRANTED BY THE MEMBER STATES PURSUANT TO DIRECTIVES 72/159/EEC , 72/160/EEC AND 72/161/EEC AND ALSO WITH THE PAYMENTS ON ACCOUNT WHICH CAN BE AGREED ( 6 ), AS LAST AMENDED BY COMMISSION DECISION 80/427/EEC OF 28 MARCH 1980 ( 7 ); WHEREAS AN EXAMINATION OF THE INFORMATION PROVIDED SHOWS THAT ELIGIBLE EXPENDITURE OF POUND ST . IRL 10 448 658.00 BROKEN DOWN AS FOLLOWS : // // // ORDINARY FARMING AREAS // LESS-FAVOURED FARMING AREAS ( TITLE III ) // // ( POUND ST . IRL ) // ( POUND ST . IRL ) // // UNDER ARTICLE 8 // 6 764 161.16 // 2 901 985.84 // UNDER ARTICLE 10 // 361 611.00 // - // UNDER ARTICLE 11 // 420 900.00 // - // UNDER ARTICLE 12 // - // - // UNDER ARTICLE 13 // - // - // HAS BEEN INCURRED UNDER THE CONDITIONS LAID DOWN IN DIRECTIVES 72/159/EEC AND 75/268/EEC ; WHEREAS THE GUIDANCE SECTION OF THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND SHOULD THEREFORE REIMBURSE 25 % THEREOF , I.E . POUND ST . IRL 2 612 164.50 ; WHEREAS A PAYMENT ON ACCOUNT OF POUND ST . IRL 1 959 123.38 HAS BEEN GRANTED IN APPLICATION OF ARTICLE 21 ( 3 ) OF DIRECTIVE 72/159/EEC , OF ARTICLE 13 OF DIRECTIVE 75/268/EEC , OF ARTICLE 4 ( 1 ) OF DECISION 74/581/EEC AND OF ARTICLE 5 ( 1 ) OF DECISION 76/627/EEC ; WHEREAS A BALANCE OF POUND ST . IRL 653 041.12 SHOULD THEREFORE BE GRANTED TO THE MEMBER STATE ; WHEREAS THE EAGGF COMMITTEE HAS BEEN CONSULTED ON THE FINANCIAL ASPECTS AND IN PARTICULAR AS TO THE FUNDS AVAILABLE , HAS ADOPTED THIS DECISION : ARTICLE 1 THE FINAL CONTRIBUTION BY THE GUIDANCE SECTION OF THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND TOWARDS THE EXPENDITURE INCURRED BY IRELAND DURING 1978 IN RESPECT OF AIDS AND PREMIUMS RELATING TO THE MODERNIZATION OF FARMS , INCLUDING THOSE IN THE LESS-FAVOURED FARMING AREAS SHALL BE POUND ST . IRL 2 612 164.50 . THE BALANCE OF THE CONTRIBUTION I.E . POUND ST . IRL 653 041.12 SHALL BE PAID TO IRELAND . ARTICLE 2 THIS DECISION IS ADDRESSED TO IRELAND . DONE AT BRUSSELS , 1 DECEMBER 1980 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT